NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0263n.06
                            Filed: May 15, 2008

                                          No. 07-5438

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff-Appellee,                      )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
JOHNNY WAYNE PRICE,                             )    WESTERN DISTRICT OF TENNESSEE
                                                )
       Defendant-Appellant.                     )



       Before: ROGERS, COOK, and McKEAGUE, Circuit Judges.
       PER CURIAM. In this appeal, defendant challenges the district court’s denial of his motion

to suppress evidence seized after defendant’s wife consented to a search of defendant’s home. The

search that defendant challenges, however, did not yield evidence pertinent to defendant’s offense

of conviction. Accordingly, even if this court were to determine that the challenged search was

unlawful, such a determination would have no bearing on the validity of defendant’s conviction.

Counsel for the defendant and the government agree that this is the case. The appeal is therefore

dismissed and the case is ordered removed from the oral argument calendar.